
	
		III
		111th CONGRESS
		2d Session
		S. RES. 596
		IN THE SENATE OF THE UNITED STATES
		
			July 28, 2010
			Mr. Whitehouse (for
			 himself, Mr. Cardin,
			 Ms. Mikulski, Mr. Casey, Mr.
			 Reed, Mrs. Murray,
			 Mr. Kerry, Mr.
			 Wyden, Mrs. Feinstein,
			 Mr. Lieberman, Mr. Warner, Mr.
			 Merkley, Mr. Menendez,
			 Ms. Landrieu, Mr. Schumer, Mr. Nelson of
			 Florida, Mr. Kaufman,
			 Ms. Collins, Mr. Gregg, Mr.
			 Webb, and Mrs. Boxer)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			August 3, 2010
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		To designate September 25, 2010, as
		  National Estuaries Day.
	
	
		Whereas the estuary regions of the United States comprise
			 a significant share of the national economy, with 43 percent of the population,
			 40 percent of the employment, and 49 percent of the economic output of the
			 United States located in the estuary regions of the United States;
		Whereas coasts and estuaries contribute more than
			 $800,000,000,000 annually in trade and commerce to the United States
			 economy;
		Whereas more than 43 percent of all adults in the United
			 States visit a sea coast or estuary at least once a year to participate in some
			 form of recreation, generating $8,000,000,000 to $12,000,000,000 in revenue
			 annually;
		Whereas more than 28,000,000 jobs in the United States are
			 supported by commercial and recreational fishing, boating, tourism, and other
			 coastal industries that rely on healthy estuaries;
		Whereas estuaries provide vital habitat for countless
			 species of fish and wildlife, including many that are listed as threatened or
			 endangered;
		Whereas estuaries provide critical ecosystem services that
			 protect human health and public safety, including water filtration, flood
			 control, shoreline stabilization and erosion prevention, and the protection of
			 coastal communities during extreme weather events;
		Whereas 55,000,000 acres of estuarine habitat have been
			 destroyed during the 100 years preceding the date of agreement to this
			 resolution;
		Whereas bays once filled with fish and oysters have become
			 dead zones filled with excess nutrients, chemical wastes, harmful algae, and
			 marine debris;
		Whereas sea level rise is accelerating the degradation of
			 estuaries by—
			(1)submerging
			 low-lying land;
			(2)eroding
			 beaches;
			(3)converting
			 wetland to open water;
			(4)exacerbating
			 coastal flooding; and
			(5)increasing the
			 salinity of estuaries and freshwater aquifers;
			Whereas the Coastal Zone Management Act of 1972 (16 U.S.C.
			 1451 et seq.) declares that it is the national policy to preserve, protect,
			 develop, and if possible, to restore or enhance, the resources of the coastal
			 zone of the United States, including estuaries, for current and future
			 generations;
		Whereas scientific study leads to better understanding of
			 the benefits of estuaries to human and ecological communities;
		Whereas Federal, State, local, and tribal governments,
			 national and community organizations, and individuals work together to
			 effectively manage the estuaries of the United States;
		Whereas estuary restoration efforts restore natural
			 infrastructure in local communities in a cost effective manner, helping to
			 create jobs and reestablish the natural functions of estuaries that yield
			 countless benefits; and
		Whereas September 25, 2010, has been designated as
			 National Estuaries Day to increase awareness among all people of
			 the United States, including Federal, State and local government officials,
			 about the importance of healthy estuaries and the need to protect and restore
			 estuaries: Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 September 25, 2010, as National Estuaries Day;
			(2)supports the
			 goals and ideals of National Estuaries Day;
			(3)acknowledges the
			 importance of estuaries to the economic well-being and productivity of the
			 United States;
			(4)recognizes that
			 persistent threats undermine the health of the estuaries of the United
			 States;
			(5)applauds the work
			 of national and community organizations and public partners that promote public
			 awareness, understanding, protection, and restoration of estuaries;
			(6)reaffirms the
			 support of the Senate for estuaries, including the scientific study,
			 preservation, protection, and restoration of estuaries; and
			(7)expresses the
			 intent of the Senate to continue working to understand, protect, and restore
			 the estuaries of the United States.
			
